Citation Nr: 1530087	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  07-35 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a higher initial rating for residuals, status-post right colectomy with ileo/ascending colon anastomosis, claimed as intestinal condition, removal of part of colon, bowel obstruction, and chronic diarrhea (gastrointestinal disorder), in excess of 10 percent prior to July 14, 2011, and 30 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel




INTRODUCTION

The Veteran had active service from July 1994 to August 1998. He also had active service in the Georgia Army National Guard from February 2003 to June 2004, including service in support of Operation Enduring/Iraqi Freedom from March to July 2003. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The record indicates that the Veteran has a scar related to his in-service gastrointestinal surgeries. The issue of connection for a surgical scar been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, it is referred to the AOJ for appropriate action. 38 C.F.R. 
§ 19.9(b) (2014).


FINDINGS OF FACT

1. For the entire initial rating period, the Veteran's gastrointestinal disorder has been manifested by symptomatology more nearly approximating moderately severe symptoms, with frequent exacerbations.

2. For the entire initial rating period, the Veteran's gastrointestinal disorder has been manifested by symptomatology more nearly approximating severe symptoms, with numerous attacks a year and malnutrition, with health only fair during remission. 


CONCLUSIONS OF LAW

1. For the initial rating period prior to July 14, 2011, the criteria for a higher initial rating of 30 percent rating, but no greater, for the service-connected gastrointestinal disorder have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 
38 C.F.R. §§ 3.159, 3.321, 4.7, 4.114, Diagnostic Code 7399-7323 (2014).

2. For the initial rating period from July 14, 2011, the criteria for a higher initial rating in excess of 30 percent rating for the service-connected gastrointestinal disorder have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 
38 C.F.R. §§ 3.159, 3.321, 4.7, 4.114, Diagnostic Code 7399-7323 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law that it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2014); see also 38 C.F.R. § 19.7 (2014) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2014). 

After the claim was received, the RO advised the Veteran by letter of the elements of service connection, and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim. This claim arises from the Veteran's disagreement with an initial rating following the grant of service connection. Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). The duty to notify is satisfied.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including identified private treatment records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment records, VA treatment records, and identified private treatment records. The duty to obtain relevant records is satisfied. See 
38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Appropriate VA medical inquiry was accomplished, and the VA medical examination reports are factually informed, medically competent, and responsive to the issue under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In a June 2011 Remand, the Board requested that the AOJ procure all outstanding VA and private treatment records, and provide the Veteran with a VA medical examination to determine the current severity of the claimed disorder. In a December 2013 Remand, the Board requested that the AOJ obtain additional VA treatment records, provide an additional VA medical examination, and refer the case to the Director of Compensation (Director) for consideration of whether an extraschedular rating was warranted under 38 C.F.R. § 3.321(b) (2014).The AOJ performed the development as requested. The Board finds that the AOJ sufficiently complied with the Board's Remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Disability Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity. 38 U.S.C.A. § 1155. Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014). The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. 
38 C.F.R. § 4.21 (2014). It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran. 38 C.F.R. §§ 3.102, 4.3 (2014).

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, as in this case, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time. In such instances, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. See Fenderson v. West, 12 Vet. App. 119 (1999). 

For the entire increased rating period, the Veteran's gastrointestinal disorder has been rated under Diagnostic Code 7399-7319. 38 C.F.R. § 4.117. Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27 (2014). When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the Diagnostic Code number will be "built-up" as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the hemic and lymphatic systems, and the last two digits will be "99" for all unlisted conditions. Then, the disability is rated by analogy under a Diagnostic Code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology. 
38 C.F.R. §§ 4.20, 4.27 (2014). In this case, the RO determined that the Diagnostic Code most analogous to the Veteran's disability is Diagnostic Code 7703, which pertains to irritable colon syndrome.

Under Diagnostic Code 7319, mild irritable colon syndrome, with disturbances of bowel function with occasional episodes of abdominal distress, is rated noncompensably (zero percent) disabling. Moderate irritable colon syndrome, with frequent episodes of bowel disturbance with abdominal distress, is rated 10 percent disabling. Severe irritable colon syndrome, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress, is rated 30 percent disabling. 38 C.F.R. § 4.114. 

Diagnostic Code 7323 provides ratings for ulcerative colitis. Moderate ulcerative colitis, with infrequent exacerbations, is rated 10 percent disabling. Moderately severe ulcerative colitis, with frequent exacerbations, is rated 30 percent disabling.  Severe ulcerative colitis, with numerous attacks a year and malnutrition, the health only fair during remissions, is rated 60 percent disabling. Pronounced ulcerative colitis, resulting in marked malnutrition, anemia, and general debility, or with serious complication as liver abscess, is rated 100 percent disabling. 38 C.F.R. 
§ 4.114. 

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other. A single rating will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation. 38 C.F.R. § 4.114. 

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 
38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert, 1 Vet. App. at 49. The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board has considered all evidence of record as it bears on the question of a higher initial rating. See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2013) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.

Analysis

Reviewing the evidence, the Veteran filed his claim for service connection in October 2006, more than a year after his June 2004 discharge from service.

In a January 2007 VA medical examination report, the Veteran reported undergoing in-service gastrointestinal surgeries in 2003 and 2004. The Veteran stated that he ate four to five meals per day in order to maintain his weight. The Veteran indicated that his weight was stable, and denied experiencing either nausea or vomiting. The Veteran stated that he experienced diarrhea in cycles, each cycle lasting about a week. During these cycles, the Veteran indicated that he would have three to four bowel movements per day, with soft and watery stools, some with unprocessed foods. The Veteran specifically denied experiencing any constipation or hematemesis, or seeing blood in his stools since 2005. The Veteran indicated that he would experience cramping abdominal pain four times per month, lasting several hours, during the periods of diarrhea. The Veteran reported experiencing stabbing rectal pain with increased diarrhea, which required him to rest. The Veteran stated that the diarrhea cycles were separated by two-day long periods of formed stools. The Veteran indicated that he missed about a week of work and had to leave early about six to eight times over the past six months due to his gastrointestinal symptoms. The Veteran also stated that he experienced accidents with stools three times over the previous two years. The Veteran denied the use of any protective undergarments or using any medication. The Veteran stated that he experienced almost daily leakage, residue, and itching. Upon examination, the examiner noted finding no evidence of malnutrition or anemia; and indicated that the sphincter tone was good. The examiner diagnosed status post right colectomy with ileo/ascending colon anastomosis with chronic diarrhea, abdominal pain, and problems with stool control.

In a February 2007 VA treatment record, the Veteran reported having "persistent diarrhea that is waxing and waning," but also stated that he was doing reasonably well after his earlier 2003 and 2004 gastrointestinal surgical procedures. The Veteran indicated that he experienced "frequent episodic diarrhea with tenesmus during a typical month. He also reported having mucus stools and incomplete evacuation of the rectum. The Veteran denied having any bloody stools and stated that his weight was stable. The Veteran indicated that he experienced "rapid bowel transit" as he had bowel movements soon after eating. The Veteran indicated that he worked in security at a bank. The examiner diagnosed chronic diarrhea, most post-infectious irritable bowel syndrome.

In a February 2007 statement, the Veteran stated that he experienced "more or less constant abdominal distress." The Veteran stated that he experienced seven to 10 bowel movements per day during the most severe diarrhea cycles. He also indicated that he only experienced two to three days of relief from such cycles. The Veteran indicated that, during the most severe three to four days of the diarrhea cycles, he would have minor accidents, requiring additional hygiene measures and changes of undergarments. The Veteran stated that he had experienced sleeplessness, restriction of activities, and anxiety depending on his scheduled activities during each cycle. He wrote that, if he were not working during a cycle, he would have to stay at home for fear of having an accident in public. He indicated that his workday was often disrupted due to trips to the restroom for bowel movements or "false alarms." He stated that he had to return home several times per year to change undergarments after having an accident at work. The Veteran also reported experiencing bowel movements "that do not have clear ending points," resulting in excess heaving sensations from the anus. The Veteran stated that these sensations would result in stabbing pains and flexing of the rectum lasting up to 30 minutes. The Veteran reported finding relief from these symptoms solely by lying down or soaking in a hot bath until the rectum relaxed. The Veteran also indicated that he would experience rapid transit of ingested food through his body, ranging from 15 to 20 minutes to two hours. The Veteran stated that almost all of his fluid intake appeared to pass through his rectum. 

In an April 2007 VA treatment record, a VA examiner noted that the Veteran had experienced improvements in his diarrhea symptoms and generalized vitality since being placed on medication in February 2007. 

In a June 2007 statement, a family member stated that the Veteran experienced abdominal episodes that would "require him to stay in bed and close to the toilet for the inevitable diarrhea." He stated the Veteran would probably not be able to keep his job if he employer did not allow him to work from home on a very limited basis. 

In an October 2007 VA gastroenterology note, the Veteran stated that he was doing well on medication, with controlled stools with daily use. The Veteran stated that he experienced increasing stool frequency if he did not take the medication for a day or two. 

In a July 2008 statement, the Veteran wrote that "the fact that my symptoms are controlled by medication" did not mitigate "the fact that the condition exists and is quite severe." The Veteran stated that, if he did not take his medication, the symptoms would return within 12 to 24 hours. He indicated that it was nearly impossible to transport the medication, meaning that he would experience symptoms during any family or business excursion. 

In a February 2011 VA emergency room record, the Veteran reported experiencing severe abdominal pain, with the last such episode lasting 20 minutes. The examiner diagnosed cholelithiasis and nephrolithiasis. 

In a July 2011 VA medical examination report, the Veteran reported experiencing periods of incapacitation four or more times per year, each lasting for four days. The Veteran stated that he experienced episodes of abdominal colic, nausea or vomiting, and abdominal distension. The Veteran stated that he took medication for his diarrhea until 2008, when he started to experience symptoms despite the medication. The Veteran reported taking multivitamins, which were helpful in controlling his diarrhea, and indicated that the diarrhea would return if he missed a dosage. The Veteran also reported missing four weeks from his employment as a contingency manager at a bank within the past 12 months due to diarrhea leading to weakness. The Veteran denied having any mucus or blood in his stool, but reported experiencing abdomen cramps that were relieved only with bowel movement or defecation. The Veteran stated that such cramps would occur only if he missed his vitamin dose. The Veteran stated that his condition was stable. The Veteran denied experiencing any gnawing or burning pain. The Veteran indicated that he experienced one to four bowel movements per day, that the diarrhea was not persistent, and that it caused weakness. The examiner noted finding no signs of significant weight loss, malnutrition, or anemia. The examiner diagnosed chronic diarrhea responding to multivitamins. The examiner stated that the disability would have mild to moderate effects on some activities of daily living, and no significant effects on the Veteran's occupation. 

In an August 2011 statement, the Veteran indicated that he was taking multivitamins to counteract his body's ability to absorb such nutrients. The Veteran indicated that, if he were to miss a dosage, he would be overwhelmed with fatigue within 48 to 72 hours. The Veteran stated that, during such times, he would be more susceptible to colds and flu. The Veteran indicated that he experienced frequent stools regardless of his supplement intake, but stated that they were less frequent when he was properly nourished. The Veteran stated that he believed that there must be an underlying disorder causing these symptoms other than his gastrointestinal disorder. The Veteran stated that he appeared healthy only due to overeating and modification of his lifestyle. The Veteran indicated that he was unable to gain weight regardless of what he did and that, if he did not eat more food than normal and take supplements, he would lose three to five pounds per week until he died. 

In an August 2012 statement, the Veteran stated that he experienced fatigue, malnutrition, pain, diarrhea, and frequent passing of blood due to his gastrointestinal disorder. The Veteran reported eating 5000 to 7000 calories per day to maintain his weight. The Veteran stated that his current gastrointestinal disorder resulted from an undiagnosed and untreated digestive illness he contracted while serving in Afghanistan and not the in-service surgeries. He stated that he believed that VA was ignoring this illness and focusing on the surgeries in order to make his illness "uncompensable or less compensable." The Veteran stated that the VA examiners had simply echoed previous examiners' misleading diagnoses instead of treating the underlying illness. The Veteran stated that every day he struggled with digestive issues. He reported experiencing fatigue and nutritional deficits that tasked his immune system, making him susceptible to colds and flus. The Veteran stated that, even though he ate three times as much as most people every day, he had to go to sleep early each night in order to give his body rest to get up the next day and earn a living. The Veteran reported missing so much work that he had been counseled by upper management. The Veteran stated that he had experienced bleeding from his rectum and bouts of incontinence intermittently for nine years. 

In a September 2012 statement, the Veteran wrote that he believed that the 30 percent rating, granted effective July 14, 2011, was appropriate, but wished that it would be made effective from the date of his claim.

In a March 2014 VA medical examination report, the Veteran stated that his current symptoms were not related to the in-service surgeries performed to treat congenital conditions, but, rather, to dysentery incurred during service. The Veteran stated that his bowel habits had been stable since his most recent VA medical examination. The Veteran indicated that he was not on medications and was not seeing a doctor for his gastrointestinal symptoms`. The Veteran indicated that he mainly had diarrhea and would experience a loose bowel movement about an hour after each meal. The Veteran stated that, if he did not eat, he would not have a bowel movement. The Veteran indicated that his bowel movements were rarely formed and frequently watery. The Veteran reported occasional blood in his stool but indicated that this was likely related to his hemorrhoids. The Veteran stated that he ate four big meals and a lot snacks each day to maintain weight and "in order to not feel bad." The Veteran stated that his weight had been stable for seven years. The Veteran indicated that he had to spend a lot of money on food and this affected his family.

In reviewing the record, the examiner noted no treatment record indicating a nutritional deficiency or a suspicion of such a deficiency. The examiner noted no evidence of weight loss attributable to the Veteran's surgeries, and indicated that there was no evidence of interference with absorption or nutrition attributable to the in-service surgical procedures. The examiner indicated that the Veteran experienced frequent, as opposed to more or less constant, abdominal distress. The examiner indicated that, although the Veteran had peritoneal adhesions, these were resolved during in-service surgery and the Veteran had no symptomatology related to them. The examiner noted that the Veteran did not have any fistulas related to his gastrointestinal disability. Having reviewed the record, the examiner stated that the Veteran's gastrointestinal disorder would have no impact on his ability to obtain or maintain employment, physical or sedentary. 

The Board notes that the Veteran's gastrointestinal disorder has been manifested primarily by diarrhea, some pain in the abdomen, and an increase in the speed in which foods pass through the Veteran's body, requiring him to eat excessive calories per day to maintain his current body weight. The criteria under which the RO previously evaluated the Veteran's disability, Diagnostic Code 7003, rates disorders based on severity of diarrhea and/or constipation, and the frequency of abdominal distress, but not nutritional deficiencies. By contrast, Diagnostic Code 7323, the criteria utilized in rating ulcerative colitis, rates matters based on diarrhea and malnutrition resulting from a gastrointestinal disorder, but not pain. The Board finds that the Veteran's gastrointestinal symptoms are equally analogous to the criteria listed in Diagnostic Codes 7003 and 7323. As will be explained in detail below, the usage of the criteria in Diagnostic Code 7323 criteria for the period prior to July 14, 2011 would result in a higher rating. Therefore, the Board will rate the Veteran's disorder, by analogy, under the hyphenated Diagnostic Code 7399-7323. 38 C.F.R. § 4.114.

Under Diagnostic Code 7323, a 30 percent rating is allowed if symptomatology more nearly approximates moderately severe symptoms, with frequent exacerbations. During the initial rating period prior to July 14, 2011, the Veteran consistently indicated that he experienced rapid transit of food through his digestive system, requiring him to consume excess calories in order to maintain his weight. In February 2007, the Veteran initially reported experiencing almost continuous periods of diarrhea, alleviated only by two-day respites, and both rectal pain. Yet, in subsequent treatment records and statements, the Veteran reported that his diarrhea symptoms were largely controlled either by medications or multivitamins. In the July 2011 VA medical examination report, the Veteran reported missing four periods of work since July 2010 due to weakness caused by his diarrhea. The Board finds that the loss of such a large amount of work is difficult to square with the Veteran's accounts of mostly controlled symptomatology. Resolving doubt in the Veteran's favor, even though the Veteran's diarrhea was controlled largely during the period prior to July 14, 2011, the Board finds that the Veteran's gastrointestinal symptoms more nearly approximated the moderately severe symptomatology, with frequent exacerbations, contemplated by the 30 percent rating under Diagnostic Code 7399-7323.

For the entire initial rating period, the Board finds that the Veteran's gastrointestinal symptomatology did not more nearly approximate the severe symptomatology, with numerous attacks a year and malnutrition, and health only fair during remissions, required for a next higher 60 percent rating under the same Diagnostic Code. The Board notes that the Veteran described periods of diarrhea, at worst, causing 10 to 12 bowel movements per day. The Veteran also reported experiencing weakness related to the diarrhea. Yet, throughout the initial rating period, the Veteran's diarrhea was largely controlled by his usage of medications and multivitamins. Although the Veteran consumed large amounts of food over that period to maintain his weight, both the Veteran and treating examiners indicated that the Veteran was not malnourished. Moreover, although the Veteran reported experiencing accidents, weakness, and pain during episodes, the evidence, both lay and medical, does not indicate that the Veteran's overall health was so severely affected by his service-connected gastrointestinal disability during these episodes that his health was only considered fair after their remissions. In each of the examinations, the examiners noted that the Veteran was in regular health upon examination. 

The Board has considered the potential applicability of other Diagnostic Codes in determining if the Veteran might be entitled to a rating in excess of 30 percent under any other criteria. Many of the Diagnostic Codes are simply inapplicable (i.e. loss of any part of the tongue (Diagnostic Code 7202), a stricture of the esophagus (Diagnostic Code 7203), etc.), and others do not allow for a rating in excess of 30 percent. As the Veteran has not experienced weight loss and anemia, a higher rating under Diagnostic Code 7305, used in rating duodenal ulcers, will not be granted. Because the Veteran does not have abdominal pain relieved by ulcer therapy, a higher rating under Diagnostic Code 7306, used in rating marginal ulcers, will not be granted. The Veteran did not experience weight loss or circulatory symptoms associated with postgastrectomy syndromes (Diagnostic Code 7308). The Veteran also did not experience a definite interference with absorption and nutrition causing severe impairment of health manifested by objective weight loss required for a higher rating under Diagnostic Code 7328, used in rating small resections of the small intestine. As the Veteran has not displayed severe symptomatology that has been objectively observed during a medical examination, a higher rating under Diagnostic Code 7329, the criteria for a resection of the large intestine, will not be granted. 

For the initial rating period prior to July 14, 2011, the Veteran's symptomatology more nearly approximated that required for a higher initial rating of 30 percent under Diagnostic Code 7399-7323. 38 C.F.R. § 4.114. The evidence weighs against the grant of an even higher rating during the entire initial rating period. The benefit of the doubt rule is not applicable to that portion of the Veteran's appeal. See 
38 U.S.C.A. § 5107(b); Gilbert, at 54-56.

Extraschedular Rating

In exceptional cases, an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2014). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 

In a September 2014 memorandum, the Director indicated that he had reviewed the Veteran's claims file, to include the VA treatment records and VA examination reports. The Director specifically noted both the Veteran's reports of missed work in the July 2011 VA medical examination report and the findings of the March 2014 VA examiner, who found that the Veteran's gastrointestinal disorder symptomatology would have no impact on obtaining or maintaining physical or sedentary employment. Having done so, the Director noted that the record did not indicate that the disorder interfered with the Veteran's employment or had led to frequent hospitalizations. The Director stated the medical evidence did not provide an exceptional picture that would render the application of schedular standards impractical. The examiner found that, therefore, entitlement to an extraschedular evaluation should be denied. 

The Board finds that the Director's opinion is supported by the evidence. Although the Veteran reported missing work due to his gastrointestinal disorder, the record indicates that the Veteran is still regularly employed. The Veteran has not been hospitalized for his gastrointestinal disorder symptomatology. Although the record contains a single noted instance of emergency room treatment for abdominal pain, in February 2011, the examiners indicated that the pain was related, in part, to a separate service connected disorder, kidney stones. As the Veteran's symptoms are well-controlled, the record does not support a finding that they are so exceptional as to necessitate an extraschedular rating. 

Under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. VA has also granted service connection for a right shoulder disorder, kidney stones, and hair loss. After applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

For the initial rating period prior to July 14, 2011, the criteria for a higher initial rating of 30 percent rating, but no greater, for the service-connected gastrointestinal disorder is granted. 

For the initial rating period from July 14, 2011, the criteria for a higher initial rating of 30 percent rating, but no greater, for the service-connected gastrointestinal disorder is denied.  




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


